Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 10, 15, 17, 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 the phrase in particular draws into question whether the limitations which follow are optional or necessary. Claim 9 is therefore indefinite. 
Claim 10 depends from claim 9 and thus has at least the same defect(s).
Claim 17 recites: wherein the selecting is by arbitrary selection.
This is the absence of a method. In order to define a definite step it needs to not be arbitrary. If applicant is intending to claim a random generator than such features are usually recited in regard to the controlled features of ‘randomness’ which are not arbitrary. In example one does not make a gear by cracking an egg. If selection is arbitrary than it is unlikely to achieve an operational result. Claim 17 is therefore indefinite.
Claim 15 depends from itself. Claim 15 is therefore indefinite. 
Claims 17 and 18 depend from claim 15 and thus have at least the same defect(s).
Claim 4 recites: one of the preceding claims.
This is impermissible under 35 USC 112. Which claims claim 4 depends from must be positively recited. I.e. “claims 1, 2, or 3”.  Claim 4 recites “particularly” which draws into question whether the limitations which follow are optional. Claim 4 is therefore indefinite. 
Claim 5 recites parameters, but the parameters are not defined. Claim 5 is therefore indefinite. 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 15, 17, 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 recites: wherein the parameters (Pi1,Pi2,Pi3,Pi4) constitute the coordinates of a first vector ({right arrow over (p)}) satisfying the following condition: ({right arrow over (p)}-{right arrow over (p)}*)tH({right arrow over (p)}-{right arrow over (p)}*)≤1 with: H: a covariance type matrix, and
{right arrow over (p)}*: a vector with coordinates (p1*,p2*,p3*,p4*).
Applicant’s discussion on this subject is insufficient to allow one skilled in the art to make or use the invention pursuant to claim 5. Aside from reciting the limitation there is little to enable a user to make or use an invention pursuant to the limitations of claim 5. 

Claim 15 recites using genetic algorithms to improve the gears. The specification elaborates that genetic algorithms are based on mechanisms of natural selection and genetics. Gears do not have children, live, die, and have a reproductive cycle. Applicant has not reasonably set forth a teaching or a method step or algorithm which could be employed in a way consistent with the claim to achieve the claimed operation and result. The invention is not enabled. 
Claim 17 depends from claim 15 and does not remedy the issue. 
Claim 18 depends from claim 17 and does not remedy the issue. Claim 18 recites in part “natural selection and genetics”. Gears don’t have DNA or genes. Gears do not have children, live, die, and have a reproductive cycle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-14, 16, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Feyer (US 2017/0242399).
With regard to claim 1 Feyer discloses a gearing for a horological mechanism, comprising a first toothed wheel including first symmetrical teeth (figure 6) and a second toothed wheel including second symmetrical teeth (figure 6), each of the first and second teeth being conformed so that the primitive backlash (J) of the gearing is less than 0.3.m (the teeth on wheel 500 are elastic and subject to deformation that would render the effective backlash to be zero), for the nominal axial center distance (e) of the gearing, where m is the modulus of the wheel of which the tooth forms part (abstract; figure 6)).

With regard to claim 2 Feyer discloses the gearing as claimed in claim 1, wherein each of the first teeth and of the second teeth is conformed so that the ratio of the variation of maximum angular backlash (jmax) to the variation of the gearing axial center distance (e) (figure 6) is less than 6°/mm for a gearing axial center distance value varying between the nominal gearing axial center distance minus 0.04 mm and the nominal gearing axial center distance plus 0.04 mm (the backlash would be zero due to the elastic take up).

With regard to claim 3 Feyer discloses the gearing as claimed in claim 1, wherein each of the first and second teeth comprises a profile in a plane perpendicular to an axis of the toothed wheel of which the tooth forms part (figure 6), the profile comprising a functional portion having a shape of a first circular arc (figure 6), the first circular arc being defined by: a radius (ru), and a center (C1; C2) of coordinates (ru,yu) in a direct orthonormal Cartesian system of axes (O1,{right arrow over (e)}x,{right arrow over (e)}y; O2,{right arrow over (e)}x,{right arrow over (e)}y) centered on the axis of the toothed wheel of which the tooth forms part, {right arrow over (e)}x being a unit vector colinear with an axis of symmetry of the tooth (figure 6), with: 

    PNG
    media_image1.png
    244
    310
    media_image1.png
    Greyscale
 z: number of teeth on the wheel of which the tooth forms part (figure 6);
Rp, primitive radius of the wheel R1 or R2 concerned; Pi1,Pi2,Pi3: parameters determined so that the primitive backlash (J) of the gearing is less than 0.3 .m for the nominal axial center distance (e)  (figure 6) of the gearing (figure 6), when m is the modulus of the wheel on which the tooth forms part (the elastic take up would render the backlash zero, abstract, figure 6)

With regard to claim 4 Feyer discloses the gearing as claimed in one of the preceding claims, wherein the profile comprises a tooth head portion having the shape of a second circular arc (figure 6), the second circular arc being in particular defined by a particular radius (rt) as follows; rt=pi4(ru+yu) with: pi4: a parameter determined so that the primitive backlash (J) of the gearing is less than 0.3.m for the nominal axial center distance (e) of the gearing (figure 6), when m is the modulus of the wheel on which the tooth forms part  (the elastic take up would render the backlash zero, abstract, figure 6).

With regard to claim 6 Feyer discloses the gearing as claimed in claim 1, wherein: the gearing ratio is equal to 1 (figure 5) and/or the first and second wheels have the same number of teeth (figure 5), and the teeth of the first and second wheels have the same geometry (figure 5), or wherein: the gearing ratio is equal to 1 (figure 5) and/or the first and second wheels have the same number of teeth (figure 5), and the teeth of the first and second wheels have different geometries (the teeth must be either the same or different, the outward profiles are the same, but obviously the one gear has an elastic feature which is different).

With regard to claim 8 Feyer discloses the gearing as claimed in claim 1, wherein the first and second wheels are rigid (500, 10 figure 6 the center wheels are rigid).

With regard to claim 9 Feyer discloses the gearing as claimed in claim 1, wherein at least one selected from the group consisting of the first wheel and the second wheel, comprises an elastic angular-backlash-compensation structure, in particular an elastic structure consisting of at least one cut-out in a wheel (abstract, figure 6).

With regard to claim 10 Feyer discloses the gearing claimed in claim 9, wherein the angular-backlash-compensation elastic structure is not loaded at the nominal axial center distance (figure 6; see also the 2nd elastic element loaded inside the wheel radius figure 6).

With regard to claim 11 Feyer discloses a horological mechanism composing a gearing as claimed in claim 10 (abstract)
With regard to claim 12 Feyer discloses a horological movements comprising a horological mechanism as claimed in claim 10 (abstract).
With regard to claim 13 Feyer discloses a timepiece comprising a horological movement as claimed in claim 12 (abstract).

With regard to claim 14 Feyer discloses a method of manufacturing a gearing as claimed in claim 1, wherein the method comprises:
determining the profiles of the first and second toothings of the first wheel and of the second wheel,
shaping the first and second wheels (figure 6 the teeth must be designed prior to manufacture),
mounting the first and second toothed wheels so that they mesh with one another (figure 6).

With regard to claim 16 Feyer discloses a gearing obtained by the method as claimed in claim 14 (figure 6).

With regard to claim 20 Feyer discloses a gearing as claimed in claim 1, wherein each of the first and second teeth being conformed so that the primitive backlash (J) of the gearing is less than 0.08.m (the elastic take up would render the backlash zero, abstract, figure 6).

Claim(s) 1-4, 7-14, 16, 19, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Klinger (US 2013/0333504)
With regard to claim 1 Klinger discloses a gearing for a horological mechanism, comprising a first toothed wheel including first symmetrical teeth and a second toothed wheel including second symmetrical teeth (71 figure 2, 72 figure 6, 85 figure 12), each of the first and second teeth being conformed so that the primitive backlash (J) of the gearing is less than 0.3.m (abstract, paragraph 65 – backlash is zero), for the nominal axial center distance (e) of the gearing, where m is the modulus of the wheel of which the tooth forms part (paragraph 65).

With regard to claim 2 Klinger discloses the gearing as claimed in claim 1, wherein each of the first teeth and of the second teeth is conformed so that the ratio of the variation of maximum angular backlash (jmax) to the variation of the gearing axial center distance (e) is less than 6°/mm for a gearing axial center distance value varying between the nominal gearing axial center distance minus 0.04 mm and the nominal gearing axial center distance plus 0.04 mm (paragraph 65 the backlash is zero).

With regard to claim 3 Klinger discloses the gearing as claimed in claim 1, wherein each of the first and second teeth comprises a profile in a plane perpendicular to an axis of the toothed wheel of which the tooth forms part (figures 11, 12), the profile comprising a functional portion having a shape of a first circular arc (figures 11, 12), the first circular arc being defined by: a radius (ru), and a center (C1; C2) of coordinates (ru,yu) in a direct orthonormal Cartesian system of axes (O1,{right arrow over (e)}x,{right arrow over (e)}y; O2,{right arrow over (e)}x,{right arrow over (e)}y) centered on the axis of the toothed wheel of which the tooth forms part (figures 11, 12), {right arrow over (e)}x being a unit vector colinear with an axis of symmetry of the tooth (figures 11, 12), with: 

    PNG
    media_image1.png
    244
    310
    media_image1.png
    Greyscale
 z: number of teeth on the wheel of which the tooth forms part (figure 11); Rp, primitive radius of the wheel R1 or R2 concerned; Pi1,Pi2,Pi3: parameters determined so that the primitive backlash (J) of the gearing is less than 0.3 .m for the nominal axial center distance (e) of the gearing (85 figures 12, 14), when m is the modulus of the wheel on which the tooth forms part (paragraph 65 the backlash is less than .3 m)

With regard to claim 4 Klinger discloses the gearing as claimed in one of the preceding claims, wherein the profile comprises a tooth head portion having the shape of a second circular arc (85 figures 12, 14), the second circular arc being in particular defined by a particular radius (rt) as follows; rt=pi4(ru+yu) with: pi4: a parameter determined so that the primitive backlash (J) of the gearing is less than 0.3.m for the nominal axial center distance (e) of the gearing, when m is the modulus of the wheel on which the tooth forms part  (paragraph 65 the backlash is zero).

With regard to claim 7 Klinger discloses the gearing as claimed in claim 1, wherein at least one of the following:
at least one selected from the group consisting of the first wheel and the second wheel is secured to a display member (paragraph 73);
at least one selected from the group consisting of the first wheel and the second wheel is configured to form part of a geartrain of a horological movement (abstract)
at least one selected from the group consisting of the first wheel and the second wheel is or are configured to be mounted in parallel coupling with a geartrain of a horological movement (abstract).

With regard to claim 8 Klinger discloses the gearing as claimed in claim 1, wherein the first and second wheels are rigid (figures 11-12).

With regard to claim 9 Klinger discloses the gearing as claimed in claim 1, wherein at least one selected from the group consisting of the first wheel and the second wheel, comprises an elastic angular-backlash-compensation structure, in particular an elastic structure consisting of at least one cut-out in a wheel (abstract, figure 12).
With regard to claim 10 Klinger discloses the gearing claimed in claim 9, wherein the angular-backlash-compensation elastic structure is not loaded at the nominal axial center distance (figures 11, 14).
With regard to claim 11 Klinger discloses a horological mechanism composing a gearing as claimed in claim 10 (abstract).
With regard to claim 12 Klinger discloses a horological movements comprising a horological mechanism as claimed in claim 10 (abstract).
With regard to claim 13 Klinger discloses a timepiece comprising a horological movement as claimed in claim 12 (abstract).

With regard to claim 14 Klinger discloses a method of manufacturing a gearing as claimed in claim 1, wherein the method comprises: determining the profiles of the first and second toothings of the first wheel and of the second wheel (figures 11, 12; the profiles must be determined to be made), shaping the first and second wheels (figure 11 the wheels do not occur in nature and must be shaped), mounting the first and second toothed wheels so that they mesh with one another (figure 11).

With regard to claim 16 Klinger discloses a e gearing obtained by the method as claimed in claim 14 (abstract; figure 11).
With regard to claim 19 Klinger discloses a gearing as claimed in claim 7, wherein at least one selected from the group consisting of the first wheel and the second wheel is configured to be interleaved, directly or indirectly, between a driving member and a member adjusting a horological movement (abstract; figures 11-12).
With regard to claim 20 Klinger discloses a gearing as claimed in claim 1, wherein each of the first and second teeth being conformed so that the primitive backlash (J) of the gearing is less than 0.08.m (paragraph 65).

Claim(s) 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feyer (US 2017/0242399) in view of Landvogt (US 20200332877).

Claim(s) 15, 17, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Landvogt (US 20200332877).
With regard to claim 15 Landvogt discloses a method, wherein the determining of the profiles of the first and second toothings of the first wheel and of the second wheel comprises, after selecting profiles of the first and second toothings, iteration of the following: determining the performance of the profiles of the toothings (paragraphs 22, 25, 26); generating new toothing profiles using genetic algorithms (paragraphs 22, 25, 26, 27, 28).

With regard to claim 17 Landvogt discloses the method as claimed in claim 15, wherein the selecting is by arbitrary selection (paragraphs 22, 25, 26, 85, 98).

With regard to claim 18 Landvogt discloses the method as claimed in claim 17, wherein the generating of new toothing profiles is by using genetic algorithms selected from the group consisting of stochastic optimization algorithms based on mechanisms of natural selection and of genetics, and algorithms employing evolutionary operators by one or several among selection, crossing, mutation (paragraphs 22, 25-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6-17-22
/SEAN KAYES/Primary Examiner, Art Unit 2844